Case 1:19-cr-00373-PGG Document 12 Filed 05/28/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plainti?, cr
19 373 (GARDEPHE

-arainst-
ORDER FOR ADMISSION
MICHAEL AVENATTI, PRO BAC VICE
Defendant. ON ORAL MOTION
Upen the oral motion of __ JOSE M. QUINON | , for

 

admission to practice Pro Hac Vice in the above captioned action is granted.
Applicant has declared that he/she is a member in good standing of the bar(s) of the state(s) of

_ FLORIDA ss and that his/her contact information is as follows

(please print):
Applicani’s Name: Jose M. Quinon i
Firm Name: __gose M. Quinon, P.A.
Address: _ 2333 Brickell Avenue, Suite A-1
Cily “State / Zip: Miami, Florida 33129
Telephone ¢ Fax: (305) 858-5700 and Fax (305) 358-7848

Applicant having requested admission Pro Hac Vice to appear for ail purposes as counsel for

__MichaelAvenatti __in the above entitled action;

 

IT Us HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the above
captioned case in the United States District Court for the Southern District of New York. All attorneys
appearing before this Court are subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys. Counsel shal! immediately forward the Pro Hac Vice fee to the Clerk of Court.

ns
ft os,

ie : a rai oy
in, co, pet Vg fof #3 j
Dated: {““A4 > Ch. ee f “f I bd Acdrch ye
we : / :
7

ed

 

Serge eT

United States District -Megistrate Judge

 
